ORDER

ROYCE C. LAMBERTH, Chief Judge.
Upon consideration of plaintiffs Motion [59] for summary judgment, Federal defendants’ opposition and Motion [71, 78] to dismiss, intervenor defendant’s opposition and Cross-Motion [68] for summary judgment, plaintiffs reply and response [80], Federal defendants’ reply [87], intervenor defendant’s reply [82], the administrative record, the applicable law, and the entire record in this case, it is hereby
ORDERED that plaintiffs Motion [59] for summary judgment is DENIED; and it is further
ORDERED that defendants’ Motions [68, 71, 78] for summary judgment are GRANTED.1
Upon consideration of plaintiffs Motion [89] for leave to file two supplemental declarations, Federal defendants’ opposition [90], plaintiffs reply [92] thereto, intervenor defendant’s opposition [93], plaintiffs reply [95] thereto, the applicable law, and the entire record in this case, it is hereby
ORDERED that plaintiffs Motion [89] for leave to file is DENIED.
Summary judgment is hereby entered for defendants, and this case shall stand DISMISSED WITH PREJUDICE. It is further
ORDERED that Federal defendants shall file within 20 days of the date of the issuance of this Order a proposed redacted version of the accompanying Memorandum Opinion that could be released to the public and the other parties in this case. If Federal defendants fail to submit a timely response, they will be deemed to have consented to a full unsealing of the Memorandum Opinion.
SO ORDERED.

. "If, on a motion under Rule 12(b)(6) ..., matters outside the pleadings are presented to and not excluded by the court, the motion must be treated as one for summary judgment under Rule 56.” Fed.R.Civ.P. 12(d). Because the Federal defendants rely on the administrative record to support their Motion to dismiss, the Court will treat the Motion as a Motion for summary judgment. Therefore, rather than dismissing the plaintiff’s case against the Federal defendants, the Court enters summary judgment in favor of the Federal defendants.